Mr. Justice Bobb
delivered the opinion of the Court:
The first question presented by the assignments of error, namely, whether a minor may repudiate such a contract as is here involved during his minority, need not be determined, for the reason that before trial in the present case the plaintiff attained and suggested his majority, and evinced his desire to repudiate the contract by obtaining leave to prosecute the suit in his own name. Stater v. Rudderforth, 25 App. D. C. 497.
The second question raised, namely, whether, after repudiation of such a contract, money paid thereon may be recovered, likewise has been determined adversely to the defendant’s contentions. Gannon v. Manning, ante, 206.
The judgment, therefore, must be affirmed with costs.

Affirmed.